Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is issued in response to Application filed July 24, 2020.
Claims 2-21 are pending. 
Claim 1 is cancelled.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities: “an bulletin board” should state “a” bulletin board. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claims 6 and 21 state “an IM service”; however, the acronym “IM” should be defined within the claim (at least once) so that the meaning is clear and understood.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2-6, 9-21 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Dhillon (U.S. Patent Application No. 2005/0182745).

Regarding Claim 2, Dhillon discloses a method of modifying a user's trusted network, comprising: 
obtaining relationship information between the user and a person not directly connected to the user in the user's trusted network (par [0059-0060], [0062], Dhillon – relationship graph for determining and illustrating different level of relationships between the user and its “inner circle”, “friend”, or “contact” of friend... wherein a contact of a friend does not have a direct connection to the user)1; 
based on the relationship information, determining whether to display information associated with the person to the user (par [0062-0063], Dhillon – information (and the amount of information) about if and what to display about the person is determined based on the relationship to the user; such as an inner circle member with 1 degree of separation would show more detailed information than a friend with 2 degrees of separation; and a member whose relationship is “Confidential” or “Private” would prevent the information from being displayed); 
in accordance with a determination to display information associated with the person, displaying to the user: information associated with the person (par [0064-0065], Dhillon – when relationship is an inner circle member with 1 degree of separation then the name, title, and company are displayed along with the matching contacts info), and 
a user interface for modifying the relationship between the user and the person (Figs.9-11; par [0068-0070], Dhillon – Figures 9-11 are illustrations of a user interface for modification of the relationship); and 
in response to one or more inputs on the user interface, automatically modifying the relationship between the user and the person in the user's trusted network (par [0060], [0068-0070], Dhillon - user is able to select member to add and/or “Invite to My Inner Circle”).

Regarding Claim 3, Dhillon discloses the method of claim 2, wherein the person is a second person, and wherein determining whether to display information associated with the person comprises: 
identifying a direct relationship between the user and a third person in the user's trusted network; and identifying a direct relationship between the second person and the third person in the third person's trusted network (par [0060-0062], Dhillon – user has a relationship to a “friend” (considered the direct relationship to the third person) and the user has a connection to a contact of the friend (considered the second person that has the direct relationship to the third person)).

Regarding Claim 4, Dhillon discloses the method of claim 2, wherein determining whether to display information associated with the person comprises: determining a degree of separation between the user and the person (par [0064], Dhillon – determine number of degrees between the user and the contact).

Regarding Claim 5, Dhillon discloses the method of claim 2, wherein the relationship information between the user and the person comprises: a relationship between the user and the person in a communication service (par [0048-0049], Dhillon – e-mail program such as outlook).

Regarding Claim 6, Dhillon discloses the method of claim 5, wherein the communication service is an IM service or an email service (par [0048-0049], Dhillon – e-mail program such as outlook).

Regarding Claim 9, Dhillon discloses the method of claim 2, wherein the user interface comprises a network graph. (par [0060], Dhillon – “relationship graph”)

Regarding Claim 10, Dhillon discloses the method of claim 2, wherein modifying the relationship comprises adding the person to the user's trusted network (par [0068-0069], Dhillon – user is able to select member to add and/or “Invite to My Inner Circle”).

Regarding Claim 11, Dhillon discloses the method of claim 2, wherein modifying the relationship comprises removing the person from the user's trusted network (par [0070], Dhillon – user is able to change the trust level for a contact, for example by selecting the “Remove from My Inner Circle” option).

Regarding Claim 12, Dhillon discloses the method of claim 2, wherein modifying the relationship comprises establishing a non-inferred relationship between the user and the person in the user's trusted network (par [0070], Dhillon).

Claims 13-16 contain similar subject matter as claims 2-5 above; and are rejected under the same rationale.

Claims 17-21 contain similar subject matter as claims 2-6 above; and are rejected under the same rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhillon (U.S. Patent Application No. 2005/0182745) in view of Yeager (U.S. Patent No. 7,213,047).


Regarding Claim 7, Dhillon teaches a communication service; however, Dhillon is not as detailed with respect to a group-based communication platform.
On the other hand, Yeager discloses a group-based communication platform (col.51, lines 11-13 and col.63, lines 61-67, Yeager – instant messaging peer groups). It would have been obvious to one of ordinary skill in the art to incorporate Yeager’s teachings into the Dhillon system. A skilled artisan would have been motivated to combine in order to better gather and evaluate information within a “Webs of Trust” environment to ensure reliability.

Regarding Claim 8, the combination of Dhillon in view of Yeager, disclose the method of claim 7, herein the group-based communication platform comprises an bulletin board, an online chat room (col.51, lines 11-13 and col.63, lines 61-67, Yeager – instant messaging peer groups), an e-mail distribution list, or any combination thereof. 


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
June 2, 2022


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner Notes: A friend relationship has a direct relationship with the user (see par [0048], Dhillon) and the